MEMORANDUM **
Guanghao Zhao, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we dismiss in part, and deny in part the petition for review.
We lack jurisdiction to review the IJ’s determination that Zhao’s application for asylum was untimely because Zhao’s arrival date could not be considered to be an undisputed fact. See Ramadan v. Gonzales, 479 F.3d 646, 657 (9th Cir.2007) (per curiam).
Substantial evidence supports the adverse credibility determination based upon Zhao’s demeanor while testifying because the IJ identified Zhao’s hesitation and evasiveness with sufficient particularity to support the demeanor finding. See Arulampalam v. Ashcroft, 353 F.3d 679, 686 (9th Cir.2003). Additionally, Zhao testified inconsistently about when he made the decision to seek asylum and whether government officials came to his home. See Li, 378 F.3d at 962. We therefore deny the petition with respect to Zhao’s withholding of removal claim.
The IJ properly denied CAT relief because Zhao did not establish that it was more likely than not that he will be tortured if returned to China. See 8 C.F.R. 1208.16(c)(2); Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.